Citation Nr: 0335490	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss, and 
if the claim is reopened, whether service connection is 
warranted.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision which found 
that the veteran had not submitted new and material evidence 
to reopen a claim for service connection for hearing loss, 
and which denied a claim for service connection for tinnitus.  


FINDINGS OF FACT

1.  An unappealed November 1946 RO decision denied the 
veteran's claim for service connection for hearing loss. 

2.  In December 2000, the veteran applied to reopen his claim 
for service connection for hearing loss.  Some of the 
evidence received since the November 1946 RO decision is 
neither cumulative nor redundant of previously considered 
evidence, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's current bilateral hearing loss began during 
his active military service.

4.  The veteran's tinnitus is associated with and due to his 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
November 1946 RO decision, and the claim for service 
connection for hearing loss is reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  Based on all 
the evidence, bilateral hearing loss was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.§§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from January 
1944 to May 1946.  His January 1944 service entrance 
examination noted normal hearing in both ears.  His report of 
separation noted that he served aboard the USS Copahee (CVE-
12), and that he was awarded the Asiatic-Pacific Area 
Campaign Medal.  His May 1946 service separation examination 
noted that hearing tests performed at that time showed 
results of 15/15 for the right ear and 12/15 for the left ear 
on whispered voice test; and 15/15, bilaterally, on spoken 
voice test.  The separation examination listed a condition of 
defective hearing.  

In September 1946, the veteran filed a claim seeking service 
connection for defective hearing.  On his application form, 
he indicated that he had a left ear infection in August 1944 
while aboard the Copahee.  

In November 1946, the RO issued a decision denying service 
connection for an ear infection and defective hearing.  The 
decision noted that the veteran's hearing was normal for 
conversational voice.  Notice of this decision was sent by 
the RO to the veteran that same month, and he did not appeal.  

In December 2000, the veteran filed to reopen his claim for 
service connection for hearing loss.  He also claimed service 
connection for tinnitus.

In August 2001, he submitted a statement indicating that he 
was a gun director/pointer for a three-inch gun while aboard 
the Copahee, a converted aircraft carrier.  He reported that 
on one occasion a shell's range had been incorrectly set, 
thereby exploding at 30 feet instead of the ordered 3000 
feet.  He indicated that they were lucky to survive the 
explosion.  He noted that he lost his hearing for a couple of 
days following the explosion, and then it only returned 
partially.

In January 2002, a VA audiological examination was conducted.  
The report noted complaints of longstanding hearing loss and 
constant tinnitus which he attributed to noise exposure in 
the military.  He reported that he was exposed to excessive 
noise of gunshot blasts and aircraft noise while stationed 
aboard an aircraft carrier in 1945.  Pure tone threshold 
testing revealed a moderate to profound sensorineural hearing 
loss for the right ear and a moderate to severe sensorineural 
hearing loss in the left ear.  Speech discrimination was 68 
percent in the right ear and 84 percent in the left ear.   

In January 2002, the veteran submitted a copy of a private 
audiological examination, dated in April 1989.  The 
examination report noted significant bilateral hearing loss.

II.  Analysis

The veteran is claiming service connection for bilateral 
hearing loss and tinnitus.  The file shows that through 
correspondence, the rating decision, the statement of the 
case, and supplemental statement of the case, the veteran has 
been notified with regard to the evidence necessary to 
substantiate his claims, and of the respective duties of him 
and the VA to obtain evidence.  Identified medical records 
have been obtained to the extent possible, and a VA 
examination has been provided.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of an established service-connected disability.  
38 C.F.R. § 3.310(a).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

A.  New and Material Evidence

Unappealed decisions of the RO are final, although a 
previously denied claim may be reopened and considered if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  As pertinent to the 
present case (where the application to reopen the claim was 
filed in December 2000), "new and material evidence" means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The 
definition of "new and material evidence" has been changed 
as to applications to reopen filed on or after August 29, 
2001, but such new definition is inapplicable to this case.  
See 38 C.F.R. § 3.156(a) (2003).) 

The last final denial of the veteran's claim for service 
connection for bilateral hearing loss was the RO's unappealed 
rating decision in November 1946.  Evidence on file at that 
time included service medical records.  The service 
separation examination noted some diminished hearing of the 
left ear on whispered voice testing, although both ears had 
normal hearing on spoken voice testing. 

Evidence received since the 1946 RO decision includes medical 
records showing current bilateral hearing loss and indicating 
his hearing loss is sensorineural in nature.  There are also 
recent statements from the veteran which provide a more 
detailed historical account of this condition, and of noise 
exposure in service.  Some of the recent evidence is neither 
redundant nor cumulative of previously considered evidence, 
and some of the recent evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board holds that new and material evidence 
has been submitted to reopen the claim for service connection 
for hearing loss.  38 C.F.R. § 3.156.  Thus, the Board will 
now address the merits of the reopened claim for service 
connection.  Manio, supra.

B.  Hearing Loss and Tinnitus

The veteran contends that his in-service noise exposure has 
resulted in his current hearing loss and tinnitus.  He 
contends that he was exposed to significant noise from naval 
aircraft and guns.  

A review of his service personnel records indicate that 
during his World War II active duty, the veteran served 
aboard ship, including service in the Asiatic-Pacific 
theater.  He reports that his duties included being a member 
of the crew for a three-inch gun on his ship.  The Board 
accepts the veteran's contentions that he was exposed to 
significant noise during service.

The available service medical records are negative for 
complaints of hearing loss or tinnitus.  However, his 
separation examination in 1946 noted defective hearing, and 
there was a finding of diminished hearing of one ear on 
whispered voice testing.  A 1989 private examination shows 
bilateral hearing loss.  A 2002 VA audiological examination 
noted the veteran's complaints of longstanding hearing loss 
and tinnitus which he attributed to noise exposure in the 
military, and the examination showed a current hearing loss 
disability of both ears under the standards of 38 C.F.R. 
§ 3.385.  The diagnosis was bilateral sensorineural hearing 
loss with tinnitus.  

Although a bilateral hearing loss disability is not clearly 
shown for some years after service, based on all the 
evidence, including that pertinent to service, there is a 
reasonable basis to trace the condition to onset during 
service.  See 38 C.F.R. § 3.303(d).  The Board finds that 
bilateral hearing loss was incurred in service, warranting 
service connection.  Tinnitus is known to be associated with 
or secondary to sensorineural hearing loss, and thus the 
Board finds that this condition also is related to the 
veteran's service and should be service connected.  See 
38 C.F.R. § 3.310; 2 Cecil, Textbook of Medicine, § 464 at 
2119-2120 (18th ed. 1988).  

In sum, service connection for bilateral hearing loss and 
tinnitus is granted.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b).







ORDER

The claim for service connection for bilateral hearing loss 
is reopened, and service connection for bilateral hearing 
loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

